ROSS, C. J.
Appellant was tried and convicted in the city court of the city of Phoenix, upon a charge of violating a city ordinance against selling or attempting to sell intoxicating liquor within the city. He appealed to the superior court, where the case was tried _de novó and was again convicted. Prom the judgment of conviction, he appeals.
The only errors assigned are the insufficiency of the complaint to state a crime, and a refusal to postpone the trial upon a showing of the absence of material witnesses. These are questions we have no power to pass on in a case appealed from “a justice, police, or recorder’s court.” The only questions coming from such courts through the superior court to the Supreme Court, that the latter has jurisdiction of on appeal, are such as “involve the validity of a tax, impost, assessment, toll, municipal fine, or statute.” Section 1156, Penal Code. The validity of the ordinance under which appellant was tried and sentenced was not raised in either of the inferior courts and is not raised here. The same is true of the fine or punishment.
*163It appearing that this court is without jurisdiction to pass upon the assignments of error here presented, the order will he that the appeal be dismissed.
McALISTER and FLANIGAN, JJ., concur.